COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
DALE WAYNE MCNUTT                                   )
D/B/A CLUB
HELIOS,                                         )              
No.  08-06-00075-CV
                                                                              )
Appellant,                          )                     Appeal from the
                                                                              )
v.                                                                           )                
171st District Court
                                                                              )
GARICK FIRE PROTECTION,
INC.,                 )            
of El Paso County, Texas
                                                                              )
Appellee.                           )                   (TC# 2005-1919)
                                                                              )
 
O
P I N I ON
 
Dale W. McNutt
d/b/a Club Helios appeals from a summary judgment entered in favor of Garick Fire Protection, Inc.  In its response to McNutt=s brief, Garick
states the following:
Appellee
has no good faith basis to argue in support of the judgment in this case.  There are errors in the judgment entered by
the court below.  Such errors may not be
rectified on appeal.
Accordingly, Appellee agrees that judgment entered in the
above-captioned cause is erroneous and should be reversed and that case be
remanded to the trial court for further proceedings.
 
Reversal is proper where the appellee confesses error. 
Ervin v. Wichita County Family Court Services,
533 S.W.2d 947, 951 (Tex.Civ.App.--Fort Worth 1976,
no writ).  Accordingly, the
judgment of the trial court is reversed and the cause is remanded for further
proceedings.
 
September
28, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before McClure, J., Chew, J., and Barajas,
C.J. (Ret.)
Barajas, C.J., (Ret.)(Sitting by
Assignment)